IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA16-777

                               Filed: 16 May 2017

Catawba County, No. 12 CVS 2832

CHRISTIAN G. PLASMAN, in his individual capacity and derivatively for the benefit
of, on behalf of and right of nominal party BOLIER & COMPANY, LLC, Plaintiffs,

            v.

DECCA FURNITURE (USA), INC., DECCA CONTRACT FURNITURE, LLC,
RICHARD HERBST, WAI THENG TIN, TSANG C. HUNG, DECCA FURNITURE,
LTD., DECCA HOSPITALITY FURNISHINGS, LLC, DONGGUAN DECCA
FURNITURE CO., LTD., DARREN HUDGINS, DECCA HOME, LLC, and ELAN BY
DECCA, LLC, Defendants,


and BOLIER & COMPANY, LLC, Nominal Defendant,


            v.


CHRISTIAN J. PLASMAN a/k/a BARRETT PLASMAN, Third-Party Defendant.


      Appeal by plaintiffs and third-party defendant from order entered 26 February

2016 by Judge Louis A. Bledsoe, III in Catawba County Superior Court. Heard in the

Court of Appeals 21 February 2017.


      Law Offices of Matthew K. Rogers, PLLC, by Matthew K. Rogers, for plaintiffs-
      appellants and third-party defendant-appellant.

      McGuireWoods LLP, by Robert A. Muckenfuss, Jodie H. Lawson, and Andrew
      D. Atkins, for defendants-appellees.


      ZACHARY, Judge.
                BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                          Opinion of the Court



       This appeal comes to the Court as the result of a bitter corporate dispute that

has yet to reach the discovery phase nearly five years after the action was filed.

Plaintiff Christian G. Plasman (Plasman) and third-party defendant Christian J.

Plasman (Barrett) (collectively with Plasman, the Plasmans) appeal from an order of

the North Carolina Business Court1 holding them in civil contempt of court.

       The contempt order was entered after the Plasmans failed to comply with a

Business Court order enforcing the terms of a preliminary injunction entered against

them in federal court. On appeal, the Plasmans argue that the Business Court lacked

jurisdiction to enter the contempt order while their appeal from the order enforcing

the injunction was pending in this Court.               The Plasmans then make a series of

arguments that attack the sufficiency of the contempt order itself. After careful

review, we conclude that the Business Court retained jurisdiction to enter the

contempt order, and that the order should be affirmed in its entirety.

                                          I. Background

       In April 2002, Plasman formed Bolier & Company, LLC (Bolier), a closely held

North Carolina company offering residential furniture designs that were also suited

for use in the hospitality industry. Shortly thereafter, Plasman partnered with Decca



       1  N.C. Gen. Stat. § 7A-27(a)(3) (2015) provides for direct appeal to the North Carolina Supreme
Court from certain interlocutory orders entered by a Business Court Judge in an action designated as
a mandatory complex business case on or after 1 October 2014. See N.C. Sess. Law 2014-102, § 9
(“Section 1 of this act becomes effective October 1, 2014, and applies to actions designated as mandatory
complex business cases on or after that date.”). Because this action was designated as a mandatory
complex business case before 1 October 2014, the appeal is properly before this Court.

                                                  -2-
                BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                   Opinion of the Court



Furniture, Ltd. (Decca China), which manufactured Bolier’s furniture lines. Decca

China then formed Decca Furniture (USA), Inc. (Decca USA) to own Decca China’s

interest in Bolier. Richard Herbst (Herbst) was Decca USA’s president at all relevant

times.

         In August 2003, Plasman and Herbst executed an operating agreement that

granted Decca USA a 55% majority ownership interest in Bolier, and that allowed

Plasman to retain a 45% minority ownership interest for himself. The operating

agreement also vested Decca USA with the authority to make all employment

decisions related to Bolier. In November 2003, Plasman entered into an employment

agreement with Bolier, which provided that Plasman could be terminated without

cause. Plasman executed the employment agreement on his own behalf, and Herbst

signed on behalf of Decca USA and Bolier. Thereafter, Plasman served as President

and CEO of Bolier, and his son, Barrett, worked as Bolier’s operations manager.

         According to defendants, despite the significant investments of Decca USA and

Decca China in Bolier’s operations, they sustained losses in excess of $2 million

between 2003 and 2012. As a result, Decca USA terminated the employment of

Plasman and Barrett on 19 October 2012. The Plasmans, however, refused to accept

their terminations and continued to work out of Bolier’s office space. During this time,

the Plasmans set up a new bank account in Bolier’s name, and they diverted

approximately $600,000.00 in Bolier customer payments to that account. From these



                                          -3-
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



diverted funds, the Plasmans paid themselves, respectively, approximately $33,170.49

and $17,021.66 in salaries and personal expenses. Plasman also wrote himself a

$12,000.00 check, dated 5 December 2012, from the new account for “Bolier Legal

Fees.” Decca USA eventually changed the locks to Bolier’s offices.

      On 22 October 2012, the Plasmans filed the instant action in Catawba County

Superior Court alleging claims for, inter alia, corporate dissolution, breach of contract,

fraud, constructive fraud, and trademark as well as copyright infringement.          Two

days later, the action was designated as a mandatory complex business case and

assigned to the North Carolina Business Court. After removing the case to the United

States District Court for the Western District of North Carolina, Decca USA moved

Judge Richard L. Voorhees for a preliminary injunction against the Plasmans. On 27

February 2013, Judge Voorhees entered an order (the injunction) that enjoined the

Plasmans from acting on Bolier’s behalf in any manner. Judge Voorhees further

ordered the Plasmans to return all diverted funds to Bolier within five business days,

and to provide Decca USA with an accounting of those funds. Judge Voorhees did not

require Decca USA to post a security bond pursuant to Rule 65(c) of the Federal Rules

of Civil Procedure, but the injunction did contain various terms that were meant to

protect Plasman’s rights as a minority owner of Bolier while the litigation continued.

      One week after the injunction was entered, the Plasmans filed their “Response

to Court Order” in federal court, which challenged certain provisions of the injunction



                                           -4-
                BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                   Opinion of the Court



and stated that “Plaintiffs have fully complied to the best of their ability with the

Court Order signed on February 27, 2013.” Shortly thereafter, the Plasmans filed

another motion that sought to have the federal court provide additional safeguards

protecting “Plaintiffs Chris Plasman and Bolier . . . pending final resolution of the

merits.” This motion also sought to “clarify the . . . [injunction] . . . to specifically

permit [the Plasmans] to retain funds paid to Chris Plasman and Barrett Plasman for

wages earned and Bolier . . . expenses paid (including the $12,000.00 paid as

reimbursement for legal expenses) prior to January 14, 2013[.]” Although Judge

Vorhees never ruled on these motions, the Plasmans neither appealed the injunction

nor properly sought to have it reconsidered.

      The action was remanded to the North Carolina Business Court in September

2014 when Judge Voorhees dismissed the Plasmans’ federal copyright claims and

declined to exercise supplemental jurisdiction over the state law claims that remained.

Upon remand, the parties filed competing motions for consideration by Judge Louis A.

Bledsoe, III.    In a document entitled “Plaintiffs Motion to Amend Preliminary

Injunction, to Dissolve Portions of the Preliminary Injunction and Award Damages,

and Motion for Sanctions[,]” the Plasmans moved Judge Bledsoe to, inter alia, amend

and dissolve certain portions of the injunction. In contrast, Decca USA sought to

enforce the injunction’s terms. Contending that the Plasmans were in willful violation

of the injunction, Decca USA moved Judge Bledsoe to hold the Plasmans in civil



                                          -5-
                BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                        Opinion of the Court



contempt and to impose sanctions against them. After conducting a hearing on the

parties’ motions, Judge Bledsoe entered an order on 26 May 2015 (the 26 May Order)

denying the Plasmans’ motion, and reasoning that because the preliminary injunction

was carefully crafted and narrowly tailored, it should not be “modified, amended, or

dissolved in any respect.”2 Although Judge Bledsoe declined to hold the Plasmans in

contempt, he did grant Decca USA’s motion to enforce the injunction’s requirements.

To that end, the Plasmans were ordered to pay Decca USA $62,191.15 plus interest

and to provide the accounting required by the injunction.

       On 25 June 2015, the Plasmans filed notice of appeal from the 26 May Order.

Defendants later filed with this Court a motion to dismiss the Plasmans’ appeal,

arguing that the 26 May Order was not immediately appealable because it was an

interlocutory order that did not affect a substantial right of the Plasmans.

       In July 2015, the Business Court, sua sponte, directed the parties to “submit

short briefs advising the Court whether this case may proceed with further pleadings

and discovery, and to a determination on the merits, or whether this case must be

stayed pending resolution” of the Plasmans’ interlocutory appeal from the 26 May

Order. The case was temporarily stayed to allow for the parties’ submissions. On 22

September 2015, while the Plasmans’ appeal was pending in this Court, defendants


       2   We also note that, pursuant to the 26 May Order, Judge Bledsoe dismissed claims that were
purportedly brought directly in Bolier’s name. Judge Bledsoe found that, as a 45% owner of Bolier,
Plasman was “not authorized to bring direct claims in Bolier’s name, and must instead bring such
claims, if at all, as derivative claims on Bolier’s behalf as one of its members.”

                                               -6-
             BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                  Opinion of the Court



filed a motion in the Business Court seeking to have the Plasmans held in contempt

for failure to comply with the 26 May Order.

      In October 2015, Judge Bledsoe entered an order that reflected his

consideration of a stay pending appeal. Relying in part on this Court’s decision in

RPR & Assocs., Inc. v. Univ. of N. Carolina-Chapel Hill, 153 N.C. App. 342, 344, 570

S.E.2d 510, 512 (2002), cert. denied and disc. review denied, 357 N.C. 166, 579 S.E.2d

882 (2003), Judge Bledsoe determined that he had the authority to determine whether

the 26 May Order was immediately appealable. Exercising that authority, Judge

Bledsoe found that “no substantial right of the Plasmans was affected by the May 26

Order” because it “simply ordered [the Plasmans] to comply with the never-appealed,

legally valid and binding, 2013 [Injunction] Order requiring [the Plasmans] to return

money that the Federal Court found they had diverted from Bolier.” Consequently,

Judge Bledsoe dissolved the temporary stay that he had entered in July 2015, and

determined that the “action [would] proceed in th[e Business] Court during the

pendency of the Plasmans’ appeal unless otherwise ordered by the Court[.]”

      After holding a show cause hearing on defendants’ contempt motion, Judge

Bledsoe entered an order on 26 February 2016 (the Contempt Order) concluding that

the Plasmans were in civil contempt of court because of their willful noncompliance

with the 26 May Order. The Contempt Order contained a finding that repeated Judge

Bledsoe’s previous determination that “the appeal of the May 26 Order was



                                         -7-
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                   Opinion of the Court



interlocutory, did not affect a substantial right, and . . . did not stay the case.” The

Plasmans filed notice of appeal from the Contempt Order on 24 March 2016.

      Roughly eight months later, in November 2016, this Court filed an opinion that

dismissed the Plasmans’ interlocutory appeal from the 26 May Order. See Bolier &

Co., LLC v. Decca Furniture (USA), Inc., __ N.C. App. __, 792 S.E.2d 865 (2016) (Bolier

I). This Court reached three conclusions in support of its holding that the Plasmans

had failed to demonstrate the loss of a substantial right absent immediate review of

the 26 May Order:

             First, we conclude that Judge Voorhees’ Order was, in fact,
             appealable. It is well settled that preliminary injunction
             orders issued by a federal court are immediately appealable.
             ...

             Second, Plaintiffs contend that their subsequent filings in
             federal court tolled their deadline for appealing Judge
             Voorhees’ Order. We disagree. . . .

             Had Plaintiffs intended to seek reconsideration of Judge
             Voorhees’ Order so as to toll their deadline for appealing the
             preliminary injunction, they were required to file a motion
             that unambiguously sought such relief. However, they
             failed to do so. While Plaintiffs may have held out hope that
             the federal court would nevertheless modify its preliminary
             injunction as a result of their motion, it was still incumbent
             upon them to protect their appeal rights during the interim
             by taking an appeal of Judge Voorhees’ Order to the Fourth
             Circuit within the thirty-day deadline provided by Rule 4 of
             the Federal Rules of Appellate Procedure. . . .

             Finally, we reject Plaintiffs’ argument that [the 26 May]
             Order was independently appealable. The specific aspects
             of [the 26 May] Order cited by Plaintiffs as depriving them


                                          -8-
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



             of a substantial right are essentially identical to the
             preliminary injunction terms contained in Judge Voorhees’
             Order, which Plaintiffs never appealed. Thus, because
             Judge Bledsoe’s Order merely enforces the preliminary
             injunction entered by Judge Voorhees, our consideration of
             the substantive issues raised by Plaintiffs in the present
             appeal would enable them to achieve a “back door” appeal
             of Judge Voorhees’ Order well over three years after its
             entry.

Id. at __, 792 S.E.2d at 872 (internal citations omitted). In sum, the Bolier I Court

determined that the 26 May Order “simply reiterate[d] that [the Plasmans were] . . .

bound to comply with the federal preliminary injunction that was entered on 27

February 2013.” Id. at __, 792 S.E.2d at 873.

      The Plasmans now appeal from the Contempt Order.

         II. Trial Court’s Jurisdiction To Enter The Contempt Order

      As an initial matter, we address the Plasmans’ argument that their appeal from

the 26 May Order stayed all proceedings in the Business Court and left the trial court

without jurisdiction to enter the Contempt Order.

      Under North Carolina law, the longstanding general rule is that an appeal

divests the trial court of jurisdiction over a case until the appellate court returns its

mandate. E.g., Bowen v. Hodge Motor Co., 292 N.C. 633, 635, 234 S.E.2d 748, 749

(1977); Upton v. Upton, 14 N.C. App. 107, 109, 187 S.E.2d 387, 388 (1972). Our

legislature has codified this rule at N.C. Gen. Stat. § 1-294 (2015), which provides that:

             When an appeal is perfected as provided by this Article it
             stays all further proceedings in the court below upon the


                                           -9-
                 BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                         Opinion of the Court



                judgment appealed from, or upon the matter embraced
                therein, unless otherwise provided by the Rules of Appellate
                Procedure;3 but the court below may proceed upon any other
                matter included in the action and not affected by the
                judgment appealed from. . . .

Pending the appeal, the trial judge is functus officio, Bowen, 292 N.C. at 635, 234

S.E.2d at 749, which is defined as being “without further authority or legal competence

because the duties and functions of the original commission have been fully

accomplished.” Black’s Law Dictionary 743 (9th ed. 2009).

      For over a century, the Supreme Court has recognized that an appeal operates

as a stay of all proceedings at the trial level as to issues that are embraced by the order

appealed. E.g., Bohannon v. Virginia Trust Co., 198 N.C. 702, 153 S.E. 263 (1930);

Pruett v. Charlotte Power Co., 167 N.C. 598, 83 S.E. 830 (1914). This is section 1-294

in a nutshell, for the statute itself draws a distinction between trial court’s inability

to rule on matters that are inseparable from the pending appeal and the court’s ability

to proceed on matters that are “not affected” by the pending appeal. See N.C. Gen.

Stat. § 1-294 (2015).          This jurisdictional issue often arises in the context of

interlocutory orders.

      In Veazey v. Durham, our State’s high court examined the question of the

circumstances under which the appeal of an interlocutory order operates as a stay of

the proceedings in the trial court. 231 N.C. 357, 57 S.E.2d 377 (1950). Speaking



      3   The Supreme Court has yet to create exceptions to the general rule codified at section 1-294.

                                                 - 10 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                   Opinion of the Court



through Justice Ervin, the Supreme Court drew a clear distinction between the effect

of immediately appealable and nonappealable interlocutory orders on a trial court’s

continuing jurisdiction:

             When a litigant takes an appeal to the Supreme Court from
             an appealable interlocutory order of the Superior Court and
             perfects such appeal in conformity to law, the appeal
             operates as a stay of all proceedings in the Superior Court
             relating to the issues included therein until the matters are
             determined in the Supreme Court. G.S. Sec. 1-294. . . .

             But this sound principle is not controlling upon the record
             in the case at bar. . . .

             There is no more effective way to procrastinate the
             administration of justice than that of bringing cases to an
             appellate court piecemeal through the medium of successive
             appeals from intermediate orders. The rules regulating
             appeals from the Superior Court to the Supreme Court are
             designed to forestall the useless delay inseparable from
             unlimited fragmentary appeals, and to enable courts to
             perform their real function, i.e., to administer ‘right and
             justice * * * without sale, denial, or delay.’ N.C. Const. Art.
             I, Sec. 35.

             This being true, a litigant cannot deprive the Superior Court
             of jurisdiction to try and determine a case on its merits by
             taking an appeal to the Supreme Court from a
             nonappealable interlocutory order of the Superior Court. A
             contrary decision would necessarily require an acceptance
             of the paradoxical paralogism that a party to an action can
             paralyze the administration of justice in the Superior Court
             by the simple expedient of doing what the law does not allow
             him to do, i.e., taking an appeal from an order which is not
             appealable. . . .

             [W]hen an appeal is taken to the Supreme Court from an
             interlocutory order of the Superior Court which is not


                                          - 11 -
                BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                        Opinion of the Court



               subject to appeal, the Superior Court need not stay
               proceedings, but may disregard the appeal and proceed to
               try the action while the appeal on the interlocutory matter
               is in the Supreme Court.

Id. at 363-64, 57 S.E.2d at 382-83 (emphasis added and internal citations omitted).

Justice Ervin then carefully reiterated that an improper interlocutory appeal never

deprives a trial court of jurisdiction over a case:

               We close this opinion with an admonition given by this
               Court to the trial bench three-quarters of a century ago:
               “But certainly when an appeal is taken as in this case from
               an interlocutory order from which no appeal is allowed by
               The Code, which is not upon any matter of law and which
               affects no substantial right of the parties, it is the duty of
               the Judge to proceed as if no such appeal had been taken.”

Id. at 367, 57 S.E.2d at 385 (quoting Carleton v. Byers, 71 N.C. 331, 335 (1874)).

       There is no doubt that the 26 May Order was interlocutory. Ordinarily, “there

is no right of immediate appeal from interlocutory orders and judgments.” Travco

Hotels, Inc. v. Piedmont Nat. Gas Co., 332 N.C. 288, 291, 420 S.E.2d 426, 428 (1992)

(citation omitted). However, an interlocutory order is subject to immediate review4

when it “affects a substantial right that ‘will clearly be lost or irremediably adversely

affected if the order is not review[ed] before final judgment.’ ”                   Edmondson v.

Macclesfield L-P Gas Co., 182 N.C. App. 381, 391, 642 S.E.2d 265, 272 (2007) (quoting




       4 Immediate review of interlocutory orders is also available when the trial court certifies,
pursuant to Rule 54(b) of the North Carolina Rules of Civil Procedure, that there is no just reason to
delay appeal of its order or judgment. Sharpe v. Worland, 351 N.C. 159, 161-62, 522 S.E.2d 577, 579
(1999).

                                               - 12 -
                 BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                     Opinion of the Court



Blackwelder v. Dept. of Human Res., 60 N.C. App. 331, 335, 299 S.E.2d 777, 780

(1983)); see N.C. Gen. Stat. § 1-277(a) (2015) (“An appeal may be taken from every

judicial order or determination of a [trial] judge . . . which affects a substantial right

claimed in any action or proceeding[.]”); N.C. Gen. Stat. § 7A-27(b)(3) (2015) (providing

a right of appeal from any interlocutory order that, inter alia, affects a substantial

right).

          “Essentially a two-part test has developed—the right itself must be substantial

and the deprivation of that substantial right must potentially work injury to [the

appellant] if not corrected before appeal from final judgment.” Goldston v. Am Motors

Corp., 326 N.C. 723, 726, 392 S.E.2d 735, 736 (1990). Our Supreme Court has adopted

the dictionary definition of “substantial right”: “ ‘a legal right affecting or involving a

matter of substance as distinguished from matters of form: a right materially affecting

those interests which a [person] is entitled to have preserved and protected by law: a

material right.’ ” Oestreicher v. Am. Nat. Stores, Inc., 290 N.C. 118, 130, 225 S.E.2d

797, 805 (1976) (quoting Webster’s Third New International Dictionary 2280 (1971)).

Even so, “the ‘substantial right’ test for appealability of interlocutory orders is more

easily stated than applied. It is usually necessary to resolve the question in each case

by considering the particular facts of that case and the procedural context in which

the order from which appeal is sought was entered.” Waters v. Qualified Pers., Inc.,

294 N.C. 200, 208, 240 S.E.2d 338, 343 (1978).



                                            - 13 -
                BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                         Opinion of the Court



       Apart from the muddy waters of the substantial right test, there is also the

issue of what authority a trial court possesses to rule on the interlocutory nature of an

appeal.     Veazy states that the “[trial c]ourt need not stay proceedings, but may

disregard the appeal and proceed to try the action while the appeal on the interlocutory

matter is in the Supreme Court.” 231 N.C. at 364, 57 S.E.2d at 383 (emphasis added).

Before an interlocutory appeal is properly “disregarded” and the action proceeds, a

substantial right analysis must be conducted at the trial level during the pendency of

the appeal. To that end, a line of cases from this Court establishes that a trial judge

is authorized to determine if an attempted appeal is of a nonappealable interlocutory

order5 and to decide whether the trial court has jurisdiction to proceed once an appeal

has been noticed. See, e.g., T&T Dev. Co. v. S. Nat. Bank of S.C., 125 N.C. App. 600,

603, 481 S.E.2d 347, 349 (1997) (“[B]ecause plaintiffs had no right to appeal the

granting of the motion in limine, the trial court was not deprived of jurisdiction and

did not err in calling the case for trial.”); Velez v. Dick Keffer Pontiac GMC Truck, Inc.,

144 N.C. App. 589, 591, 551 S.E.2d 873, 875 (2001) (recognizing that “a litigant cannot

deprive the trial court of jurisdiction to determine a case on its merits by appealing

from a nonappealable interlocutory order of the trial court”).




       5  This inquiry is not always straightforward, as the appealability of a particular type of order
may not be well established. Whether or not an interlocutory order is immediately appealable will
ultimately be decided in the appellate division, but the cases that follow focus on the trial court’s
decision to continue to exercise jurisdiction over a case during the pendency of an appeal.

                                                - 14 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                   Opinion of the Court



      In RPR & Assocs., this Court established the parameters of the authority of the

trial court in making this determination, stating:

             Because the trial court had the authority to determine
             whether its order affected defendant’s substantial rights or
             was otherwise immediately appealable, the trial court did
             not err in continuing to exercise jurisdiction over this case
             after defendant filed its notice of appeal. The trial court’s
             determination that the order was nonappealable was
             reasonable in light of established precedent and the
             repeated denials by the appellate courts of this State to stay
             proceedings. Although this Court ultimately held that
             defendant’s appeal affected a substantial right, it also held
             that defendant was not immune to suit. Defendant states
             no grounds, nor has it produced any evidence to
             demonstrate how it was prejudiced by the trial court’s
             exercise of jurisdiction over this case.

153 N.C. App. at 349, 570 S.E.2d at 515. With the decision in RPR & Assocs., the

concepts of reasonableness and prejudice are injected into the appellate court’s

analysis.

      This Court recently applied RPR & Assocs.’ analytical framework in the context

of a civil contempt order. See SED Holdings, LLC v. 3 Star Properties, LLC, __ N.C.

App. __, 791 S.E.2d 914 (2016). In SED Holdings, the plaintiff secured an injunction

that prohibited the defendants from selling or disposing of certain pools of residential

mortgage loans. Id. at __, 791 S.E.2d at 917. The defendants appealed the injunction.

Id. This Court determined that the interlocutory appeal affected a substantial right,

but ultimately affirmed the injunction. SED Holdings, LLC v. 3 Star Properties, LLC,

__ N.C. App. __, __, __, 784 S.E.2d 627, 630, 632 (2016) (“SED I”).


                                          - 15 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



       While the appeal in SED I was pending, the defendants failed to comply with

the injunction, prompting the trial court to hold a series of contempt proceedings. SED

Holdings, __ N.C. App. at __, 791 S.E.2d at 917. In a show cause order, the trial court

specifically “concluded . . . that: (1) the injunction did not affect a substantial right of

defendants and was thus not immediately appealable, and (2) the trial court retained

jurisdiction to enforce the terms of its injunction while defendants’ appeal was pending

in [the] Court [of Appeals].” Id. at __, 791 S.E.2d at 918. Before the decision in SED

I was filed, the trial court entered an order holding the defendants in civil contempt.

Id. On appeal to this Court, the defendants argued that the contempt order was a

nullity, as their appeal from the injunction in SED I divested the trial court of

jurisdiction to hold contempt proceedings on the defendants’ willful noncompliance

with the injunction’s terms. Id.

       In rejecting the defendants’ argument, this Court recognized that

              [a]t the very least, RPR & Assocs. stands for two general
              propositions: (1) a trial court properly retains jurisdiction
              over a case if it acts reasonably in determining that an
              interlocutory order is not immediately appealable, and (2)
              that determination may be considered reasonable even if
              the appellate court ultimately holds that the challenged
              order is subject to immediate review.

Id. at __, 791 S.E.2d at 920. The SED Holdings Court then reasoned as follows:

              It is clear that injunctive orders entered only to maintain
              the status quo pending trial are not immediately
              appealable. Then again, reasonable minds may disagree as
              to whether a particular injunction simply maintains the


                                           - 16 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                   Opinion of the Court



             status quo. Beyond that, our courts have taken a flexible
             approach with respect to the appealability of orders
             granting injunctive relief. Most relevant to this case, orders
             affecting a party’s ability to conduct business or control its
             assets may or may not implicate a substantial right. . . .

             Because the injunctive relief was designed to maintain the
             status quo, and given that established precedent regarding
             the appealability of such orders is equivocal, the trial court
             reasonably concluded that its injunction was not
             immediately appealable. While this Court eventually held
             in SED I that defendants’ appeal affected a substantial
             right, that decision was not dispositive of whether the trial
             court acted reasonably in determining that the appeal had
             not divested it of jurisdiction. RPR & Assocs., 153 N.C. App.
             at 348, 570 S.E.2d at 514. As such, the trial court was not
             functus officio. This Court also held that the trial court’s
             ruling on SED’s motion for injunctive relief was not
             erroneous. Defendants therefore cannot demonstrate how
             they were “prejudiced by the trial court’s [decision to
             continue to] exercise . . . jurisdiction over this case” by
             enforcing its injunction. Id. Accordingly, pursuant to the
             principles announced in RPR & Assocs., we conclude that
             the trial court retained jurisdiction to enter orders related
             to the contempt proceedings in this case while defendants’
             interlocutory appeal was pending in this Court.

Id. at __, 791 S.E.2d at 921-22 (internal citations omitted).

      Applying the principles of Veazy as well as the analytical framework established

in RPR & Assocs. and reaffirmed in SED Holdings to the present case, we conclude

that Judge Bledsoe properly retained jurisdiction to enter the Contempt Order while

the Plasmans’ appeal from the 26 May Order was pending in this Court. After the

Plasmans noted their appeal from the 26 May Order, Judge Bledsoe, sua sponte,

addressed the issue of whether the Business Court’s jurisdiction was stayed pending


                                          - 17 -
             BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                  Opinion of the Court



the appeal. Upon careful consideration of the parties’ briefs and arguments on this

issue, Judge Bledsoe unequivocally concluded that the 26 May Order did not affect

any substantial right of the Plasmans. According to Judge Bledsoe, the 26 May Order

was not immediately appealable because it “simply ordered [the Plasmans] to comply

with the never-appealed” injunction order. Judge Bledsoe reiterated this conclusion

in the Contempt Order.

      This Court agreed with Judge Bledsoe’s analysis, and specifically refused to

allow the Plasmans to mount a collateral attack on the injunction via the 26 May

Order that was entered to enforce it. See Bolier I, __ N.C. App. at __, 792 S.E.2d at

872. Consequently, unlike in SED Holdings, it is irrelevant whether the injunction at

issue maintained the status quo or went further. The May 26 Order, which was the

subject of the contempt proceedings, was not an injunction; it was an enforcement

mechanism. Given the procedural context of this case, and the Business Court’s

careful attention to the effect (or lack thereof) of the Plasmans’ appeal from the 26

May Order on its jurisdiction, Judge Bledsoe’s decision to proceed with the case was

proper and reasonable. So too was Judge Bledsoe’s determination that the Plasmans’

pending interlocutory appeal did not deprive him of jurisdiction to enforce the 26 May

Order. Furthermore, the Plasmans have not, and cannot, demonstrate that they were

prejudiced by Judge Bledsoe’s decision to enforce an order that directed the Plasmans

to comply with a prior, never-appealed injunction.



                                         - 18 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                   Opinion of the Court



      Nevertheless, the Plasmans argue that this Court’s recent decision in Tetra

Tech Tesoro, Inc. v. JAAAT Tech. Servs., LLC, __ N.C. App. __, 794 S.E.2d 535 (2016)

should control our analysis. In Tetra Tech, after not getting paid for its work on

construction projects at Fort Bragg, the plaintiff sued the defendant-general

contractor and the trial court later entered an injunction that required the general

contractor “to segregate funds related to the construction projects and not to pay those

funds out without court approval.” Id. at __, 794 S.E.2d at 537. The defendant moved

the trial court, pursuant to Rules 59 and 60 of the North Carolina Rules of Civil

Procedure, to modify the injunction. Id. Although the trial court refused to modify

the injunction in the manner requested by the defendant, the court did modify the

injunction’s terms. Id. The defendant filed notice of appeal from the denial of its

motion to modify and from the underlying injunction “on the ground that the time to

appeal that order was ‘tolled’ by its motion to modify, which purportedly was filed

under Rules 59 and 60.” Id. at __, 794 S.E.2d at 538. Roughly two months later, the

trial court “issued orders holding [the defendant] in contempt for violating the

preliminary injunction and dismissing [the defendant’s] counterclaims with prejudice

as a sanction.” Id. The defendant also appealed from those orders. Id.

      On appeal, this Court concluded that it lacked jurisdiction to review the

defendant’s “appeal from the preliminary injunction order because [it] did not appeal

that order within thirty days and its motion to modify the preliminary injunction



                                          - 19 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



order, purportedly brought under Rules 59 and 60 of the Rules of Civil Procedure, did

not toll the time to appeal.” Id. at __, 794 S.E.2d at 540. However, the Tetra Tech

Court went on to conclude that the trial court’s denial of the defendant’s motion to

modify the injunction affected a substantial right and was immediately appealable,

and that the trial court’s denial of the defendant’s requested modifications to the

injunction did not constitute an abuse of discretion. Id. Finally, the Tetra Tech Court

vacated the contempt and sanctions orders because the defendant’s appeal from the

denial of its motion to modify the injunction divested the trial court’s jurisdiction over

the matter. Id. at __, 794 S.E.2d at 541.

      In holding that “the trial court lacked jurisdiction to conduct a contempt

proceeding and impose sanctions[,]” id., the Tetra Tech Court relied on Joyner v.

Joyner, 256 N.C. 588, 124 S.E.2d 724 (1962), in which our Supreme Court addressed

an order for alimony pendente lite and child custody and held that the order was not

enforceable by contempt while the order was on appeal. The Tetra Tech Court then

distinguished its holding from the decision in SED Holdings as follows:

             This Court recently held that there is an exception to the
             Joyner rule: “a trial court properly retains jurisdiction over
             a case if it acts reasonably in determining that an
             interlocutory order is not immediately appealable.” SED
             Holdings, LLC v. 3 Star Prop., LLC, __ N.C. App. __, __, 791
             S.E.2d 914, 920 (2016). The analysis in SED Holdings
             turned on the fact that the injunction at issue merely
             maintained the status quo. That is not the case here. This
             injunction was a mandatory one; it forced a business to
             segregate its funds, imposed controls on the business’s


                                           - 20 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



             operations, and forced the business to conduct an
             accounting and provide the results of that accounting to the
             opposing party. Thus, when [the defendant] appealed the
             denial of its motion to modify that injunction, the trial court
             was divested of jurisdiction to enforce it.

Tetra Tech, __ N.C. App at __ n.3, 794 S.E.2d at 541 n.3.

      Despite the Plasmans’ argument to the contrary, Tetra Tech is easily

distinguished from the present case. To begin, the decision in Joyner—the only case

upon which the Tetra Tech Court relied in vacating the contempt order at issue—was

rendered upon the “general rule . . . that a duly perfected appeal or writ of error divests

the trial court of further jurisdiction of the cause in which the appeal has been taken.”

Joyner, 256 N.C. at 591, 124 S.E.2d at 726. The Joyner Court, unlike Judge Bledsoe,

apparently had no reason to address the effect of an appeal of a nonappealable

interlocutory order on a trial court’s jurisdiction. In addition, Tetra Tech involved an

appeal from the denial of a motion to modify an injunction that imposed substantial

restrictions on the defendant’s ability to conduct its business and required the

defendant to provide extensive accountings to the plaintiff. Here, the underlying

injunction simply restored the status quo by requiring the Plasmans to provide an

accounting of the diverted funds, and to return those funds to Decca USA’s (or Bolier’s)

corporate coffers. Finally, this case involves a trial court’s decision to enforce the

terms of an interlocutory order after citing RPR Assocs. and making a specific

determination that the order was not immediately appealable, whereas Tetra Tech



                                           - 21 -
                BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



involved no such determination. Indeed, the Tetra Tech Court may have reached a

different decision on the contempt order at issue had it not determined that the

defendant’s motion to modify was not immediately appealable.

      Because the decisions in Veazy, RPR Assocs., and SED Holdings control our

analysis, we conclude that the Plasmans’ appeal from the 26 May Order, which Judge

Bledsoe and this Court determined was not immediately appealable, did not divest the

Business Court of jurisdiction over the case. As a result, Judge Bledsoe was not

functus officio when the Plasmans noted their appeal from the 26 May Order, and the

Contempt Order was properly entered. See Onslow Cty. v. Moore, 129 N.C. App. 376,

387-88, 499 S.E.2d 780, 788 (1998) (rejecting a party’s argument that, under Joyner,

“the appeal of an underlying judgment stays contempt proceedings until the validity

of the judgment is determined[,]”` and concluding that “[b]ecause the order issuing the

injunction was interlocutory and no substantial right of [the party] was affected by

the denial of immediate appellate review, the trial court was not divested of

jurisdiction and could therefore properly hold [him] in contempt for violating the

injunction”).

                        III. Scope Of The Plasmans’ Appeal

      Because the Plasmans purport to raise eight issues on appeal, we must

determine whether all of those issues are properly before us. The “Issues Presented”

section of the Plasmans’ principal brief lists the following issues for our consideration:



                                           - 22 -
             BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                  Opinion of the Court



             I. Whether The Trial Court Erred In Considering An
             Appealed Order And Finding Plasman In Contempt Of An
             Appealed Order?

             II. Whether The Trial Court Erred In Finding That The
             Purpose Of The Preliminary Injunction Order Is Still
             Served By Requiring Payment Of Money To Decca USA?

             III. Whether The Trial Court Erred By Finding Failure To
             Pay Money To Defendants After Proper Appeal Amounts To
             Willful, Bad Faith Non-Compliance?

             IV. Whether The Trial Court Erred By Finding That
             Appellants Diverted Bolier’s Money And Directing That
             Decca USA Be Paid?

             V. Whether The Trial Court Erred By Failing To Find That
             The Federal Court Did Not Issue Required Rule 65 Security,
             And Failing To Find That Decca USA Has Continuously
             Deprived Plasman Of Statutorily Protected Member-
             Manager Rights?

             VI. Whether The Trial Court Erred By Failing To Find That
             Decca USA Failed To Perform Material Terms Of The
             Preliminary Injunction Thereby Rendering The Injunction
             Unenforceable?

             VII. Whether The Trial Court Erred In Requiring The
             Appellants To Pay Interest While Appellants Waited On
             Clarification Of The Court’s Order?

             VIII. Whether The Trial Court Erred In Considering Jointly
             Titled Assets And IRAs Exempt From Collection To
             Determine Appellants Ability To Comply With Order?

(All Caps Omitted).

      Issue I has already been addressed and resolved in Section II above. After a

careful review of the Plasmans’ principal brief, we conclude that Issues IV, V, and VII


                                         - 23 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



have not been properly argued or presented. As a result, those arguments are deemed

abandoned. See N.C. R. App. P. 28(b)(6) (“Issues not presented in a party’s brief, or in

support of which no reason or argument is stated, will be taken as abandoned.”).

Issues II, III, VI, and VIII have been specifically argued on appeal, and each issue is

addressed below.

                 IV. Discussion of the Contempt Order’s Merits

      A. Appellate Jurisdiction

      The Contempt Order is interlocutory, as it did not resolve all matters before the

trial court in this case. See Veazey, 231 N.C. at 362, 57 S.E.2d at 381 (“An interlocutory

order is one made during the pendency of an action, which does not dispose of the case,

but leaves it for further action by the trial court in order to settle and determine the

entire controversy.”) (citation omitted).     As noted above, interlocutory orders are

generally not appealable unless certified by the trial court pursuant to Rule 54(b) or

unless a substantial right of the appellant would be lost or jeopardized absent

immediate review. See, e.g., Larsen v. Black Diamond French Truffles, Inc., __ N.C.

App. __, __, 772 S.E.2d 93, 95 (2015).    “The appeal of any contempt order . . . affects

a substantial right and is therefore immediately appealable.” Guerrier v. Guerrier,

155 N.C. App. 154, 158, 574 S.E.2d 69, 71 (2002) (citing Willis v. Power Co., 291 N.C.

19, 30, 229 S.E.2d 191, 198 (1976)).        Accordingly, the Plasmans’ appeal of the

Contempt Order is properly before this Court.



                                           - 24 -
             BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                  Opinion of the Court



      B. Standard of Review and Generally Applicable Law

       “In contempt proceedings[,] the judge’s findings of fact are conclusive on appeal

when supported by any competent evidence and are reviewable only for the purpose

of passing on their sufficiency to warrant the judgment.” Clark v. Clark, 294 N.C. 554,

571, 243 S.E.2d 129, 139 (1978)(citation omitted). Our review of a contempt order,

therefore, “is limited to determining whether there is competent evidence to support

the findings of fact and whether the findings support the conclusions of law.”

Middleton v. Middleton, 159 N.C. App. 224, 226, 583 S.E.2d 48, 49 (2003) (citations

and internal quotation marks omitted).

      N.C. Gen. Stat. § 5A-21(a) (2015) provides:

             Failure to comply with an order of a court is a continuing
             civil contempt as long as:

                   (1) The order remains in force;

                   (2) The purpose of the order may still be served by
                   compliance with the order;

                   (2a) The noncompliance by the person to whom the
                   order is directed is willful; and

                   (3) The person to whom the order is directed is able
                   to comply with the order or is able to take reasonable
                   measures that would enable the person to comply
                   with the order.

Civil contempt is designed to coerce compliance with a court order. Adkins v. Adkins,

82 N.C. App. 289, 293, 346 S.E.2d 220, 222 (1986).



                                         - 25 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



      C. Whether The Order’s Purpose May Be Served By Compliance

      The Plasmans argue that the purpose of the 26 May Order can no longer be

served by requiring them to return to Decca USA the funds they diverted from Bolier

after their terminations took effect. In making this argument, the Plasmans assert

that the 26 May Order “erroneously and impermissibly awarded damages, not a fine

permitted by contempt[.]” The Plasmans also contend that the payment of money was

not necessary to avoid irreparable harm to Decca USA, i.e., “[t]here is no evidence that

[Decca] USA needed [the] purported . . . ‘diverted money’ to preserve [its] majority

control of Bolier.” These arguments are wholly lacking in merit.

      Whether the issuance of the injunction was necessary to avoid irreparable harm

to Decca USA was an issue ripe for Judge Voorhees’ consideration in federal court.

See Pashby v. Delia, 709 F.3d 307, 320 (4th Cir. 2013) (recognizing that “parties

seeking preliminary injunctions [must] demonstrate that (1) they are likely to succeed

on the merits, (2) they are likely to suffer irreparable harm, (3) the balance of

hardships tips in their favor, and (4) the injunction is in the public interest”). But the

26 May Order is not an injunction; it is an order entered to enforce an injunction. In

the Contempt Order, Judge Bledsoe specifically found “that the purpose of the May 26

Order to enforce the Federal Court [Injunction] Order’s directive that the Plasmans

return the diverted funds to Decca USA [] may still be served by compliance with the

Order.” This finding was in harmony with this Court’s conclusion in Bolier I that



                                           - 26 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                   Opinion of the Court



Judge Bledsoe entered the 26 May Order “simply [to] enforc[e] the ruling in Judge

Voorhees’ Order ordering [the Plasmans] to return to Decca USA all of the funds that

the Plasmans had diverted from Bolier.” Bolier I, __ N.C. App. at __, 792 S.E.2d at

872.   Our review of the record reveals that the Plasmans have yet to return the

diverted funds. We need say little more than that the purpose of the 26 May Order—

to enforce compliance with the injunction’s terms, including the requirement that

funds diverted from Bolier’s bank accounts be returned to Decca USA—could still be

served by compliance with the 26 May Order. To address the Plasmans’ arguments

any further would permit them to mount an impermissible collateral attack on the

underlying injunction. We refuse, as did the Bolier I Court, to “enable [the Plasmans]

to achieve a ‘back door’ appeal of Judge Voorhees’ Order well over three years after its

entry.” Id. at __, 792 S.E.2d at 872.

       D. Willful Noncompliance

       The Plasmans next argue that Judge Bledsoe erroneously found that their

noncompliance with the 26 May Order was willfill. Curiously, the Plasmans assert

that the time frame in which they could appeal the injunction was tolled by the

subsequent motions for modification and clarification, a contention that the Bolier I

Court squarely rejected. See Bolier I, __ N.C. App. at __, 792 S.E.2d at 872. Beyond

that, the Plasmans argue that they acted in good faith and pursuant to “proper legal

process,” and that the trial court lacked jurisdiction to enter any ruling—including the



                                          - 27 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



Contempt Order—once notice of appeal from the 26 May Order was given. According

to the Plasmans, their “understanding that [the appeal] divested the trial court of

jurisdiction to continue contempt proceedings necessarily prevented [them] from being

found in willful, bad faith disobedience.” We disagree.

      As an initial matter, we have already concluded above that the trial court did

have jurisdiction to enter the Contempt Order. Furthermore, the record supports

Judge Bledsoe’s finding that the Plasmans were in willfill noncompliance of the 26

May Order at the time the Contempt Order was entered.

      “ ‘Willful’ has been defined as disobedience which imports knowledge and a

stubborn resistance, and as something more than an intention to do a thing. It implies

doing the act purposely and deliberately, indicating a purpose to do it, without

authority—careless whether [the contemnor] has the right or not—in violation of

law[.]” Hancock v. Hancock, 122 N.C. App. 518, 523, 471 S.E.2d 415, 418 (1996)

(citation and other internal quotations marks omitted). The term willfulness “involves

more than deliberation or conscious choice; it also imports a bad faith disregard for

authority and the law.” Forte v. Forte, 65 N.C. App. 615, 616, 309 S.E.2d 729, 730

(1983) (citations omitted). Consequently, “[w]illfulness in a contempt action requires

either a positive action (a ‘purposeful and deliberate act’) in violation of a court order

or a stubborn refusal to obey a court order (acting ‘with knowledge and stubborn

resistance’).” Hancock, 122 N.C. App. at 525, 471 S.E.2d at 419 (citation omitted).



                                           - 28 -
       BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                           Opinion of the Court



In the present case, Judge Bledsoe made the following findings:

      {17} . . . In the P.I. Order, the Federal Court first ordered
      the Plasmans to return to Decca USA’s Bank of America
      lockbox all of Bolier & Co.’s monies, including but not
      limited to customer payments, diverted to them. . . . This
      requirement arose out of the Plasmans’ purported removal
      of Bolier funds from Decca USA accounts between the date
      of their employment termination on October 19, 2012 and
      the date when they were finally locked out of Bolier’s
      premises on January 14, 2013. The Plasmans used these
      funds to pay their purported wages, expenses, and
      attorney’s fees after their employment was terminated.

      {18} The Plasmans did not return the funds as ordered by
      the Federal Court, and after the matter was remanded to
      this Court, the Court, in its May 26 Order, granted Decca
      USA’s Motion to Enforce [the Federal Court’s P.I.] Order . .
      ..

      {19} The Plasmans have not yet returned to Decca USA the
      diverted funds. The Plasmans never appealed the Federal
      Court P.I. Order and only filed a response to [the] Court
      Order seeking clarification as to the order to repay diverted
      funds. The Federal Court did not respond to the Plasmans’
      Response prior to remand. On June 25, 2015, the Plasmans
      filed a Notice of Appeal of this Court’s May 26 Order,
      including the portions of the Order enforcing the Federal
      Court P.I. Order’s requirement that the Plasmans return
      the diverted funds.

      {20} This Court subsequently concluded that because the
      May 26 Order “simply ordered [the] Plasmans to comply
      with the never-appealed, legally valid and binding, 2013
      P.I. Order,” the appeal of the May 26 Order was
      interlocutory, did not affect a substantial right, and
      therefore did not stay the case. . . .

      {21} After this Court concluded that the case was not stayed,
      the Plasmans continued not to comply with the May 26


                                  - 29 -
             BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                 Opinion of the Court



            Order and again filed a motion to clarify this Court’s
            holding. The Court again affirmed its conclusion that the
            appeal of the May 26 Order did not stay the case or affect a
            substantial right. . . . The Plasmans have continued to
            refuse to comply with the May 26 Order’s directive to return
            the diverted funds.

            {22} After the Court issued the Show Cause Order, the
            Plasmans, rather than complying with the Show Cause
            Order’s instruction to submit evidence for in camera review
            or making a good faith effort to seek clarification,
            submitted, only minutes before the filing deadline, a
            document entitled Objections to Show Cause Production,
            Notice of Conditional Intent to Comply with Show Cause,
            and Request for Clarification (“Request”). The Court found
            that filing to be “procedurally improper, substantively
            without merit, and completely baseless as a purported
            excuse [not] to comply with the clear terms of the Court’s
            Show Cause Order. . . .”

            {23} While the May 26 Order found that the Plasmans’
            response to the Federal Court’s P.I. Order reflected “a
            genuine dispute (or at least the Plasmans’ genuine
            confusion) concerning [their obligations],” . . . the Court
            finds that the Plasmans’ belabored and continuing refusal
            to return the diverted funds in the face of this Court’s
            repeated directives to do so reflects “knowledge and stubborn
            resistance” to the May 26 Order. The Court also finds that
            the Plasmans have acted with a “bad faith disregard for
            authority and the law” by improperly seeking to reargue the
            merits of the May 26 Order in this Court and the Court’s
            conclusion that the matter is not stayed pending appeal. The
            Court therefore finds that the Plasmans are in willful
            noncompliance of the May 26 Order.

(Emphasis added and internal citations omitted).

      As summarized above, the Plasmans did not comply with the injunction’s terms.

Although the 26 May Order enforced the injunction and identified the exact amount


                                        - 30 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



of funds to be returned—$62,192.15 plus applicable interest—the Plasmans

repeatedly filed motions in the Business Court that sought clarification of what was

already clear: they were required to return the diverted funds to Decca USA. The

Plasmans also stubbornly refused to accept Judge Bledsoe’s conclusions that the

appeal from the 26 May Order did not divest the Business Court’s jurisdiction over

the case, and that the trial level proceedings would not be stayed. The record is replete

with instances in which the Plasmans acted with “knowledge” of and “stubborn

resistance” to the 26 May Order’s clear directives. Hancock, 122 N.C. App. at 525, 471

S.E.2d at 419. Accordingly, Judge Bledsoe’s finding that the Plasmans were in willful

noncompliance with that order is supported by competent evidence.

      E. Decca USA’s Purported Noncompliance with the Injunction and 26

      May Order

      The Plasmans also argue that the injunction and the 26 May Order are no

longer enforceable because Decca USA has refused to comply with both orders’

requirement that the Plasmans be provided with certain information concerning

Bolier’s operations. We disagree.

      In making this argument, the Plasmans simply complain about relief they have

not obtained from Judge Bledsoe regarding disputes outside the scope of this appeal.

According to the Plasmans, “Judge Bledsoe has repeatedly failed to find that [Decca

USA] has not provided [Chris] Plasman with the information or access to Bolier. To



                                           - 31 -
               BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                  Opinion of the Court



the contrary, Judge Bledsoe has repeatedly stayed discovery, refused to compel [Decca

USA] to provide information.” The Plasmans also argue that the Business Court was

required to “issue [an] adequate [Rule 65] security bond” before the injunction could

be enforced.

      The gravamen of these contentions is that the 26 May Order lacked essential

findings and was erroneous. Even assuming that Judge Bledsoe should have made

certain findings concerning Decca USA’s compliance with the injunction, those

findings would be immaterial to a determination of whether the Plasmans had

complied with their own obligations under the injunction.         Furthermore, “[a]n

erroneous order is one ‘rendered according to the course and practice of the court, but

contrary to law, or upon a mistaken view of the law, or upon an erroneous application

of legal principles.’ ” Daniels v. Montgomery Mut. Ins. Co., 320 N.C. 669, 676, 360

S.E.2d 772, 777 (1987) (citation omitted). “An erroneous order may be remedied by

appeal; it may not be attacked collaterally.” Id. (citation omitted). This Court has

already dismissed the Plasmans appeal in Bolier I. Thus, regardless of whether the

26 May Order was properly issued or not, it could not simply be ignored by the

Plasmans. Even if Decca USA has not complied with its responsibilities under the

injunction (as enforced by the 26 May Order), the Plasmans’ obligation to return the

diverted funds remains in place. Accordingly, this argument is without merit.

      F. The Plasmans’ Ability To Comply With The 26 May Order



                                         - 32 -
             BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                  Opinion of the Court



      Finally, the Plasmans argue that Judge Bledsoe improperly considered their

jointly-held bank accounts and their individually-held investment retirement

accounts (IRAs) in assessing the Plasmans’ present ability to comply with the 26 May

Order. Once again, we disagree.

       “In determining a contemnor’s present ability to pay, the appellate courts of

this state have directed trial courts to ‘take an inventory of the property of the

plaintiff; find what are his assets and liabilities and his ability to pay and work—an

inventory of his financial condition.’ ” Gordon v. Gordon, 233 N.C. App. 477, 484, 757

S.E.2d 351, 356 (2014) (quoting Bennett v. Bennett, 21 N.C. App. 390, 393-94, 204

S.E.2d 554, 556 (1974)). “Considering how a contemnor pays his expenses is an

important part of this analysis.” Id. “The majority of cases have held that to satisfy

the ‘present ability’ test defendant must possess some amount of cash, or asset readily

converted to cash.” McMiller v. McMiller, 77 N.C. App. 808, 809, 336 S.E.2d 134, 135

(1985). However, “[t]he standard is not having property free and clear of any liens,

but rather that one has the present means to comply with the court order and hence

to purge oneself of the contempt.” Adkins, 82 N.C. App. at 291, 346 S.E.2d at 222.

“Reasonable measures may well include liquidating equity in encumbered assets.” Id.

at 291-92, 346 S.E.2d at 222.

      The Plasmans rely exclusively on Spears v. Spears, __ N.C. App. __, 784 S.E.2d

485 (2016) to argue that jointly-titled assets—here, joint checking and savings



                                         - 33 -
              BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                   Opinion of the Court



accounts—cannot be used to determine a party’s ability to comply with a contempt

order. In Spears, this Court vacated a contempt order because, inter alia, the trial

court faulted the defendant-husband “for failing to force his second wife to sell their

beach house despite the fact that defendant testified that they owned the house as

tenants by the entirety.” Id. at __, 784 S.E.2d at 496. However, the Spears Court

simply recognized the statutory rule that a husband cannot not force his wife to sell,

lease, transfer, or otherwise liquidate certain real property when that property is held

as a tenancy by the entireties. Id. (citing N.C. Gen. Stat. § 39-13.6(a) (2013) (“Neither

spouse may bargain, sell, lease, mortgage, transfer, convey or in any manner

encumber any property so held without the written joinder of the other spouse.”)).

      Spears has no application here, for the protections afforded real property held

by spouses as tenants by the entirety do not apply in this instance. Therefore, the

jointly-held bank accounts at issue were properly considered in Judge Bledsoe’s

evaluation of the Plasmans’ ability to comply.

      We reach the same conclusion concerning the individual IRAs held by the

Plasmans.    Indeed, this Court has previously held that a trial court properly

considered funds in a defendant’s retirement account in determining that the

defendant had the present ability to pay alimony arrears and purge himself of civil

contempt. Tucker v. Tucker, 197 N.C. App. 592, 597, 679 S.E.2d 141, 144 (2009)

(“Thus, the trial court properly considered the assets that defendant had available at



                                          - 34 -
                 BOLIER & COMPANY, LLC V. DECCA FURNITURE (USA), INC.

                                    Opinion of the Court



the time of the hearing to satisfy the $10,000.00 payment towards the alimony arrears

and specifically based its conclusion regarding defendant’s ability to pay upon the fact

that defendant had available, inter alia, $6,200.00 from his 401K account and a

$2,000.00 cashier's check, which together would comprise $8,200.00 of the

$10,000.00.”).     Accordingly, Judge Bledsoe’s inventory of the Plasmans’ financial

condition properly took account of their jointly-held bank accounts and their

individual IRAs, and it was not error to consider these assets when assessing the

Plasmans’ present ability to comply with the 26 May Order and return the diverted

funds to Bolier.

                                    V. Conclusion

      For the reasons stated above, we conclude that the trial court had jurisdiction

to hold the Plasmans in civil contempt, and that the Contempt Order should be

affirmed in its entirety.

      AFFIRMED.

      Judges BRYANT and INMAN concur.




                                           - 35 -